Citation Nr: 1438788	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  99-02 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to March 1977 and from February 1980 to March 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama which-in pertinent part, determined new and material evidence was not received to reopen the claim.  The Veteran perfected an appeal of that decision.

The Veteran also appealed two other issues decided by the December 1998 rating decision, but they were resolved in his favor during the handling of his appeal.  A February 2000 rating decision awarded a compensable rating of 10 percent for calluses of the feet; and, a February 2014 rating decision granted service connection for a right knee disorder.  In a September 2000 statement, the Veteran specifically expressed satisfaction with the 10 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).  Thus, that issue is not before the Board and will not be addressed in the decision below.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date for the right knee.  Hence, neither is that issue before the Board, and it will not be addressed in the decision below.  See 38 C.F.R. §§ 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating the veteran must separately appeal downstream issues such as the rating and effective date assigned for his disability).

The Veteran appeared at a Board hearing via video conference in July 2014 before the undersigned.  He also testified at a local AOJ hearing in April 1999.  Transcripts of the testimony at both hearings are associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  A March 1996 rating decision denied entitlement to service connection for flat feet.  Evidence received within one year of the notice of that decision was new and material.

2.  Pes planus had its onset in service.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied entitlement to service connection for flat feet did not become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b) (2013).

2.  The criteria for service connection for pes planus have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background of Original Claim

The Veteran applied for VA compensation for flat feet in July 1995.  The March 1996 rating decision notes the Veteran's service treatment records and a VA examination report were considered in making the decision.  The service treatment records note recurrent chronic plantar warts and calluses, beginning in December 1975.  A June 1976 podiatry consult at Ft. Eustis, VA notes plantar warts of the bilateral heel and plantar surface which were shaved.  On a September 1977 Report of Medical History for an annual examination, the Veteran denied foot trouble; and, a December 1977 Report of Medical Examination for Annual, reflects the Veteran's feet were assessed as normal.  In May 1978, the Veteran was issued a Profile that authorized him to wear tennis shoes for warts.  A November 1980 entry in the service treatment records notes three painful large calluses.  The Veteran was issued molded orthoses and surgery was discussed.  A consult for multiple calluses secondary to dropped metatarsals and corns was issued in December 1980, but the Veteran did not appear for the appointment.  In June 1981, the Veteran again denied any foot trouble on his Report of Medical History, and the June 1981 Report of Medical Examination For Periodic reflects his feet were assessed as normal.  

A service treatment record entry of November 1982 noted complaints of calluses on the plantar surface of both feet.  A second entry that same month notes a podiatrist was to operate on the Veteran's feet.  The final entry was in January 1983, and it noted only calluses.  Apparently the Veteran did not undergo a physical examination for his separation from active service in 1983.

At an August 1995 VA examination the Veteran reported that he started experiencing problems with both feet after he entered active duty.  He was told he had bunions and, in 1987, had a lesion removed from the left foot, but it subsequently recurred.  His foot problems had increased with age.  Physical examination revealed calluses on the medial aspect of both great toes at the interphalangeal joint level, and calluses bilaterally over the plantar aspect of the right 5th metatarsal heads.  The Veteran's arches were also flattened.  The examiner noted an X-ray of the feet showed flat feet bilaterally.  The diagnoses included those two conditions and shortening of the right 5th proximal phalanx.  

The March 1996 rating decision noted the above and denied entitlement to service connection; on the basis that there was no evidence that flat feet occurred during active service or were caused by such service.  An AOJ letter dated that same month notified the Veteran of the decision.  The decision granted service connection for calluses of both feet.

In April 1997, the Veteran sought to reopen the claim of service connection for flat feet.  He reported that he had undergone foot surgery in 1986; and provided authorization for VA to obtain those records.  

The Veteran's submissions are considered new and material, because they provide evidence of the claimed disability closer in time to service.  As such the March 1996 decision did not become final, as to the pes planus or flat foot issue.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The evidence added to the record since the March 1996 rating decision includes the Veteran's testimony at an April 1999 AOJ hearing; the results of VA examinations in November 1998, August 2001, and February 2003; VA outpatient records; and, his testimony at his Board hearing.

At the April 1999 hearing, the Veteran testified he had flat feet in 1976, which is when he was issued orthoses.  The November 1998 VA examination report reflects the Veteran reported a history of chronic calluses and had used inserts in the past for relief of symptoms of the calluses.  Physical examination revealed bilateral flat foot deformities and calluses.  The examiner did not render a nexus opinion on the flat feet, as the AOJ did not request one.  A July 2000 VA podiatry outpatient entry notes a diagnosis of flatfoot with forefoot varus bilaterally.

An August 2001 VA examination report reflects the Veteran reported he had flat feet a year after his entry into the military, went to sick call, was told he had fallen arches, and he developed recurrent calluses.  Physical examination revealed the Veteran to weigh 284 pounds.  Examination revealed flat feet and calluses.  The examiner's diagnoses included bilateral flat foot.  The examiner did not render a nexus opinion, as the purpose of the examination was primarily for the right knee.

In December 2002, the AOJ noted the Veteran's attempts over the years to obtain entitlement to service connection for flat feet.  The examination request noted the documentation in the service treatment records related to multiple complaints and treatments for calluses and plantar warts with findings of hallux medial and fallen metatarsals, and with use of molded orthosis, but no finding of [flat feet].  The AOJ referenced the Dorland's Medical Dictionary notation that hallux problems were generally related to flat feet, and asked the examiner to opine if the Veteran's current flat feet had any relationship to his calluses.  If not, what was the etiology of the calluses?

The February 2003 examination revealed abnormal feet with very short, tiny toes and a long foot.  There were callosities on the outside surfaces of each great toe and on the left little toe.  The Veteran's posture, etc., was very poor due to his obesity.  There was no hammertoes, hallux valgus, or flat feet, as the Veteran's arch was 1.5 cm from the floor.  The examiner diagnosed congenital flat foot with calluses on the outer aspect of each great toe and the left little toe.  The examiner noted congenital shortness of all of the Veteran's toes, and he was grossly overweight.  He opined the Veteran's congenital abnormalities and obesity were the primary etiology of the condition of the Veteran's feet.

At the Board hearing, the Veteran's testimony was consistent with his previous reports.  He testified he had had perfect feet when he entered service; was issued inserts in service for fallen arches; was diagnosed with the condition at Ft. Eustis; and, and his doctors had told him his calluses were due to flat feet.  See Board Transcript, pp. 2-4, 8-10.

The record establishes that the Veteran has current flat feet and had foot symptoms in service.  Although the record does not document a diagnosis of flat feet in service, the Veteran has provided competent and credible evidence that he was told in service that he had flat feet.  Significantly, the record does confirm the presence of calluses for which service connection had been established.  The medical evidence indicates that the calluses are related to flat feet or pes planus.  There is no logical way to find that calluses are service connected, but the condition causing the calluses is not.

The Veteran's flat feet have been called "congenital."  Service connection is possible for congenital diseases, but not congenital defects.  Quirrin v. Shinseki, 22 Vet. App. 390 (2009).   A congenital condition is a disease, if it is capable of aggravation or worsening.  In this case, there is ample evidence that the Veteran's pes planus has worsened at times.  Hence it is deemed eligible for service connection.

The evidence supports a finding that the Veteran has flat feet that had their onset in service.  As such, service connection is warranted.


ORDER

Service connection for flat feet is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


